Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Action
The examiner acknowledges receipt of Amendments/Remarks filed on 05/19/21. Currently claims 2, 4-5, 14, 16, 27, 31-42, 44-49 are pending in this application. Claims 14 and 16 are withdrawn as being directed to a non-elected invention. Claims 1, 3, 6-13, 17-26, 28-30, and 43 have been canceled. 
Status of Claims
Accordingly, claims 2, 4-5, 27, and 31-42, 44-49 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4-5, 27, 31-42, 44-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al. (US2006/0252648) “Bell” and Labourdette et al. (US2010/0222397) ‘Labourdette”, Ebbinghaus et al. (US20100324101), Dexter et el. (US20100197739), Formstone et al. (US20070179077),and Bell et al. (US2005/0054538) ‘Bell II", as evidenced by TRACKER® information provided as evidence in the opposition proceedings, specifically the formulation information on the registration documents (see IDS submitted 10/3/19) in view of Palmer (Crop Production Magazine, 2008, 6-11, from IDS (provided as part of the opposition documents in the IDS) which proves that TRACKER formulation was known/published prior to the priority date of the instant invention).
Applicant’s claim:
-an aqueous agrochemical concentrate comprising: (a) an adjuvant selected from those types listed in the instant claims, and wherein the concentration of the adjuvant in the aqueous agrochemical concentrate is 150 to 400 g/L; (b) a compound selected from an aryl 
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 2, 4-5, 27, 31, 36, 39, 41-42, 45-49, Bell teaches an aqueous agrochemical concentrate comprising an adjuvant, specifically adjuvants which are structurally very similar/homologous to those instantly claimed, e.g. wherein the alkoxylated adjuvant has a C8-C20 alkyl or alkenyl group as R1, specifically Brij 96®, which is the trademark name of 2-[(Z)-octadec-9-enoxy]ethanol, which also contains 10 moles of ethylene oxide, e.g. applicant’s q=10, R2 =C2-alkyl, p=0, R1=C18 alkenyl, Z=O, and R3 =H, which is homologous to the instantly claimed compounds wherein R3 is a methyl group (see entire document; [0052]; examples), which are combined with aryl sulphonates, more specifically cumene sulfonate, which reads on wherein A is phenyl substituted by one C3 alkyl group which reads on claim 4, and agrochemical actives and wherein the adjuvant is present in a concentration of between 10-60% by weight which reads on the claimed range of 150 to 400 g/L (i.e. if the composition weighs 1000 g then up to 400 g is of the adjuvant, which reads on applicant’s claimed concentration of at least 180 g/L) (see entire document; e.g. [0002]; [0004]; [0020-0021]; [0022]; [0024]; [0025]; [0028]; [0029]; [0032]; [0033]; [0035]; [0048]; [0052]; [0053]; Examples). Further regarding claims 2 and 41-42, Bell teaches wherein the hydrotrope, which is/reads on the aryl sulphonate, specifically cumene  sulphonate is used in amounts of 5 to 50%, typically 15% to 30% by weight which overlap and/or touch on the instantly claimed range of 1-15%, and the claimed range of 54-90 g/L (because the claimed 10-150 g/L in a 1000 g/L composition would be 1-15%), and Bell further teaches wherein the agrochemical is used in amounts of 5 to 60%, typically about 10 to 35%, which reads on the instantly claimed range of 50 g/L to 300 g/L because in a 1000 g/L composition this would be 5 to 30%, and Bell further teaches that simple test tube experiments enable potential 
Bell also teaches wherein the agricultural active is not limited, and that one of ordinary skill in the art can readily determine which agrochemicals are suitable for specific formulation types (see entire document; e.g. [0028-0029]; [0031]). 
Regarding claims 39-40, Bell teaches wherein their aqueous agrochemical concentrates can comprise claimed components a), b), c) and wherein the compositions can also comprise claimed component d) a wetting agent and an anti-settling agent and wherein the composition can comprise surface active agents which function as a dispersing agent (See entire document; [0008]; [0005-0006]; [0004]; claims;).
Regarding claims 42-44, Bell teaches wherein the aryl sulphonate is used in the formulation in amounts of 5-50% which would read on the claimed amounts of 54 to 90 g/L (5.4-9% of the formulation if based on a liter weighing 1000 g) (see [0033]).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Regarding claims 2, 4-5, 31, 37, Bell does not specifically teach wherein the fungicide used as an agrochemical active is isopyrazam or an SDHI fungicide. However, these deficiencies in Bell are addressed by Labourdette.
Labourdette teaches SDHI fungicides, including isopyrazam, are useful for controlling harmful fungi in crops (see entire document; abstract; [0005]; [0011]; [0012-0019]; Claims 1-2).
Regarding claim 38, Bell does not expressly teach that the viscosity of the concentrate is above 1 Pas at 5 ºC. However, Bell does teach the same process of reducing the viscosity of 
Regarding claims 39-40, Bell does not teach wherein the composition further comprises a dispersant, a preservative, and an anti-foam agent in the instantly claimed concentrations. However, this deficiency in Bell is addressed by Ebbinghaus, Dexter, and Formstone.
Ebbinghaus teaches that succinate dehydrogenase inhibitors, which include isopyrazam, are routinely formulated with antifoam agents, preservatives, dispersants, etc. (see entire document; [0011-0013]; [0074, wetting agents, dispersants, emulsifiers, antifoams, preservatives, etc.]; [0083]).
Dexter teaches formulating aqueous concentrate agricultural formulations which comprise surfactant components, specifically can include a dispersant and a wetting agent in 
Formstone teaches that 0.25 g/L antifoam agents is the amount routinely added to formulations to prevent/control foaming during production/manufacturing ([0076]).
Regarding claims 2, 4-5, 27, 31-35, 39, 41-42, 45-49, Bell does not specifically teach wherein R3 is other than H, specifically wherein R3 is butyl, etc. However, Bell does teach wherein all of the other structural variants are as defined, and wherein R3 = H, as is discussed above which is homologous to compounds wherein R3 is C1 alkyl of claims 2, 31, and 39. However, this deficiency in Bell is addressed by Bell II.
Regarding claims 2, 4-5, 27, 31-35, 39, 41-42, 45-49, Bell II teaches agricultural adjuvants which are identical to the instantly claimed formula I, specifically wherein R1= C16-C20 alkyl or alkenyl group; Z = O, p=0 or 1, R2= ethyl or isopropyl; n= 8-30; R3 = H, or C1-C7 group, and specifically teaches wherein Z=O, R1 is a C16-C20 alkyl or alkenyl group; R2=ethyl; R3=butyl; p=0 and q =18-22, specifically oleyl 20 ethylene oxide end-capped butyl ether claimed in claim 8 (See entire document; Abstract; [0006-0018]; [0019]; [0021]; Claims 1-10). Bell II also teaches that end-capped alkoxylates, specifically butyl-endcapped alkoxylates, have numerous advantages including reduced gelling, e.g. reduced viscosity, which is the same problem being solved by applicants ([0015-0017], etc.).
Finding of prima facie obviousness Rational and Motivation (MPEP 2142-43)
It also would have been obvious to an ordinary skilled artisan to use the adjuvants to form an aqueous agrochemical composition comprising the claimed SDHI fungicides, specifically isopyrazam, in the amounts taught by Bell because Bell teaches that the agrochemical actives used in combination with the instantly claimed adjuvants to form aqueous concentrates are not limited and include fungicides, and as is taught by Labourdette, isopyrazam is a known SDHI agrochemical fungicide, and the structure demonstrates that it is known to be lipophilic/hydrophobic. Furthermore, Bell teaches that the instantly claimed adjuvants are useful for solubilizing poorly soluble agrochemical actives and the actives are not particularly limited, and it is known from the structure that isopyrazam is a poorly water soluble agrochemical active. Thus, one of ordinary skill in the art would expect that the aqueous concentrate comprising the same adjuvants/co-surfactants of Bell to work with isopyrazam because the active agent is not particularly limited and is useful for formulating all types of poorly water soluble agrochemical active agents. And as is evidenced by TRACKER® aqueous concentrate compositions of SDHI fungicides were already known in the art to be effectively formulated with a very close concentration to that instantly claimed of alkoxylated adjuvants in combination with cumene sulphonate in concentrations which overlap those instantly claimed. As such one of ordinary skill in the art would have had motivation to select the claimed alkoxylated adjuvant a) in combination with the aryl sulphonate b) in the claimed concentrations based upon the teachings of Bell as evidenced by TRACKER®.
It also would have been obvious to one of ordinary skill in the art to formulate the composition of Bell with the claimed adjuvants, specifically the wetting agent, dispersant, antifoam agent preservative with the claimed agrochemical active agent and alkoxylated adjuvant with the aryl sulphonate because Bell teaches forming aqueous agrochemical concentrate comprising an adjuvant, specifically ethoxylated fatty acids, alcohols or amines which are combined with aryl prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art to optimize the amount of dispersing agent, wetting agent, antifoam agent, and preservative to add to the formulations of Bell, Labourdette, and Ebbinghaus as evidenced by TRACKER® in order to develop the instantly claimed combination because these documents teach adding these additives to formulations comprising SDHI fungicides and as is taught by Dexter and Formstone these amounts of additives were known in the art to be useful in formulation aqueous based formulations of agricultural actives. Thus, it would have been routine for one of ordinary skill in the art to optimize known adjuvants for formulating the claimed isopyrazam/SDHI fungicides into aqueous based formulations in order to develop a more effective fungicidal composition, because it is known, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the ratios in claim 41, Bell does not expressly teach these ratios. However, Bell teaches overlapping amounts of applicant’s component a), b), and c) as is discussed above. As such, it would have been obvious for one of ordinary skill in the art to optimize these amounts In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally it would have been obvious to one of ordinary skill in the art to optimize the ratio of applicant’s a:b and a:c as claimed in claim 41 to fall within the claimed range because TRACKER® evidences that it was already known in the art to formulate SDHI fungicides in concentrations which fall within the instantly claimed amounts of the same components a and b that are instantly claimed, in the same concentrations which are claimed in claim 2. Thus, it would have merely been the optimization of already known combinations of the claimed adjuvants in aqueous concentrate compositions which were already known to be useful for formulating the claimed types of actives, e.g. SDHI fungicides.
Regarding new claims 42-44, as Bell teaches overlapping amounts of aryl sulphonate of 5-50% of the total formulation can be used in their formulations with fungicides which are poorly water soluble it would have been obvious to optimize these amounts to read on the instantly claimed 54 g/L to 90 g/L claimed because TRACKER teaches that amounts of ~40g/L were useful for formulating other SDHI fungicides with the claimed adjuvants and it would have been routine for one of ordinary skill in the art to optimize the amount of aryl sulphonate necessary for forming an effective hydrotrope for solubilizing the poorly water soluble fungicide isopyrazam as is instantly claimed because Bell expressly teaches that simple test tube experiments enable potential hydrotrope/oil mixtures to be assessed quickly and easily; hydrotropic mixtures form a single phase which can be detected by eye (see [0033]; [0019]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the instant invention to include the specific adjuvant of the instant claims having a butyl end-capped group as disclosed by Bell II into the composition adjuvant composition of Bell comprising both an adjuvant of applicant’s a) and an aryl sulfonate of applicant’s formula II, because Bell II teaches that adjuvants having an end cap are very useful for solubilizing poorly soluble agrochemical actives (i.e. hydrophobic/lipophilic active agents) and increasing the activity of the agrochemicals. It also would have been obvious to select for the specifically claimed structural variants of applicant’s formula I because Bell II teaches that these specific alkoxylated adjuvants increase the bioactivity of the agrochemicals to which they are combined/added as such one of ordinary skill in the art would be motivated to select these specific additives for mixture into the sulphonate and adjuvant agrochemical combination of Bell because Bell teaches that the cumene sulphonate is useful when mixed with alkoxylated fatty acid/ester/alcohol adjuvants such as those prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Thus, from the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 2, 4-5, 27, 31-38, and 41-42, 44-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TRACKER® information provided as evidence in the opposition proceedings, specifically the formulation information on the registration documents (see IDS submitted 10/3/19) in view of Palmer (Crop Production Magazine, 2008, 6-11, from IDS which proves that TRACKER was known to be available for public sale prior to the priority date of the instant invention), Bell et al. (US2006/0252648) “Bell”, and Labourdette et al. (US2010/0222397) ‘Labourdette”, and Bell et al. (US2005/0054538) ‘Bell II".
Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art (MPEP 2141.01)
	Claims 2, 4-5, 22, 24, 25, 31-36, 38, TRACKER® as evidenced by the opposition proceeding documents, specifically the formulation information in the UK registration documents cited on the IDS contains boscalid (233 g/L) an SDHI fungicide which is in the same family as the instantly claimed isopyrazam, and epoxiconazole as active agents, and sodium cumene Regarding claim 38, because TRACKER® teaches all the claimed components of claim 2 in the same or very close concentrations to those instantly claimed, TRACKER® must also obviously have the claimed viscosity of the concentrate being above 1 Pas at 5°C.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Regarding claims 2, 4-5, 22, 24-25, 31-36, and 38, TRACKER® does not teach wherein R3 is alkyl, specifically butyl. However, this deficiency in TRACKER® is addressed by Bell II. 
Bell II teaches agricultural adjuvants which are identical to the instantly claimed formula I, specifically wherein R1= C16-C20 alkyl or alkenyl group; Z = O, p=0 or 1, R2= ethyl or isopropyl; n= 8-30; R3 = H, or C1-C7 group, and specifically teaches wherein Z=0, R1 is a C16-C20 alkyl or alkenyl group; R2=ethyl; R3= butyl; p=0 and q =18-22, specifically oleyl 20 ethylene oxide end-capped butyl ether claimed in claim 8 (See entire document; Abstract; [0006-0018]; [0019]; [0021]; Claims 1-10). Bell II also teaches that end-capped alkoylates, specifically butyl-endcapped alkoxylates, have numerous advantages including reduced gelling, e.g. reduced viscosity, which is the same problem being solved by applicants ([0015-0017], etc.).
Regarding claims TRACKER® also does not specifically teach wherein the fungicide is isopyrazam, though they do teach a different SDHI fungicide, boscalid. However, this deficiency in TRACKER® is addressed by Labourdette and Bell.
 Labourdette teaches SDHI fungicides, including isopyrazam and boscalid, are useful for controlling harmful fungi in crops (see entire document; abstract; [0005]; [0011]; [0012-0019]; Claims 1-2).
Bell teaches an aqueous agrochemical concentrate comprising an adjuvant, specifically ethoxylated fatty acids, alcohols or amines which are combined with aryl sulphonates, more specifically cumene sulfonate, and agrochemical actives and wherein the adjuvant is present in a concentration of between 10-60% by weight (i.e. if the composition weighs 1000 g then up to 600 g is of the adjuvant, which reads on applicant’s claimed concentration of 150-400 g/L) (see entire document; e.g. [0002]; [0004]; [0020-0021]; [0022]; [0024]; [0025]; [0028]; [0029]; [0032]; [0033]; [0035]; [0048]; [0052]; [0053]; Examples). Bell teaches wherein the hydrotrope, which is/reads on the aryl sulphonate, specifically cumene  sulphonate is used in amounts of 5 to 50%, typically 15% to 30% by weight which overlap and/or touch on the instantly claimed range of 1-15% (because the claimed 10-150 g/L in a 1000 g/L composition would be 1-15%), and Bell further teaches wherein the agrochemical is used in amounts of 5 to 60%, typically about 10 to 35%, which reads on the instantly claimed range of 50 g/L to 300 g/L because in a 1000 g/L composition this would be 5 to 30%, and Bell further teaches that simple test tube experiments enable potential hydrotrope/oil mixtures to be assessed quickly and easily; hydrotropic mixtures form a single phase which can be detected by eye (see [0033]; [0019]). Bell teaches wherein the alkoxylated adjuvant has a C8-C20 alkyl or alkenyl group as R1, specifically Brij 96®, which is the trademark name of 2-[(Z)-octadec-9-enoxy]ethanol, which also contains 10 moles of ethylene oxide, e.g. applicant’s q=10, R2 =C2-alkyl, p=0, R1=C1-alkyl, Z=0, and R3 =H , which is homologous to the instantly claimed R3 being a methyl group (see entire document; [0052]; examples) (Claims 24-
Regarding claim 27, TRACKER® as evidenced by the opposition proceeding documents, specifically the formulation information in the UK registration documents cited on the IDS contains boscalid (233 g/L) an SDHI fungicide which is in the same family as the instantly claimed 
Finding of prima facie obviousness Rational and Motivation (MPEP 2142-43)
It would have been obvious to one of ordinary skill in the art to switch out the boscalid for isopyrazam in TRACKER® because Labourdette teaches SDHI fungicides, including isopyrazam and boscalid, are useful for controlling harmful fungi in crops and because Bell teaches that the instantly claimed adjuvants and hydrotropes are useful for solubilizing poorly soluble agrochemical actives and the actives are not particularly limited, and it is known from the structure that isopyrazam is a poorly water soluble agrochemical active. It also would have been obvious to an ordinary skilled artisan to use the claimed adjuvants to form an aqueous agrochemical composition comprising SDHI fungicides, in the amounts taught by Bell because Bell teaches that the agrochemical actives used in combination with the instantly claimed adjuvants and cumene sulphonate are useful for forming aqueous concentrates which are not limited and include 
Regarding claims 2, 4-5, 27, 31-38, and 42, 44-47, TRACKER® teaches wherein the alkoxylated adjuvant is present in the composition in amounts of 133 g/L which is very close to the newly claimed range of 150 g/L-400 g/L. Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of the alkoxylated adjuvant to be from 150 g/L to 400 g/L as instantly claimed because TRACKER® teaches using amounts very close to this range for formulating SDHI fungicides. Additionally, Bell teaches aqueous agrochemical concentrate comprising an adjuvant, specifically ethoxylated fatty acids, alcohols or amines which are combined with aryl sulphonates, more specifically cumene sulfonate, and agrochemical actives and wherein the adjuvant is present in a concentration of between 10-60% by weight (i.e. if the composition weighs 1000 g then up to 600 g is of the adjuvant, which reads on applicant’s claimed concentration of 150-400 g/L). Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of adjuvant in the aqueous concentrate formulation in order to develop the instantly claimed range because, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Because 
It also would have been prima facie obvious for one of ordinary skill in the art at the time of the instant invention to include the specific adjuvant of the instant claims having a butyl end-capped group as disclosed by Bell II into the composition adjuvant composition of TRACKER and Bell which teach aqueous concentrate compositions comprising both a homologous adjuvant of applicant’s a) and the cumene sulphonate hydrotrope, because Bell II teaches that adjuvants having an end cap are very useful for solubilizing poorly soluble agrochemical actives (i.e. hydrophobic/lipophilic active agents) and increasing the activity of the agrochemicals. It also would have been obvious to select for the specifically claimed structural variants of applicant’s formula I as claimed in claims 2, 4-5, 27, 31-38, and 41-42, 44-47 because Bell II teaches that these specific alkoxylated adjuvants increase the bioactivity of the agrochemicals to which they are combined/added as such one of ordinary skill in the art would be motivated to select these specific additives for mixture with the cumene sulphonate and adjuvant agrochemical combination of the combined references above because Bell teaches that the cumene sulphonate is useful when mixed with alkoxylated alcohol adjuvants homologous to those instantly claimed and the addition/substitution of the endcapped version taught by Bell II would allow for an increase in the activity of the agrochemicals to which they are mixed/combined as well as a reduced gelling/viscosity. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding the ratios in claim 41, TRACKER and Bell do not expressly teach these ratios. However, Bell teaches overlapping amounts of applicant’s component a), b), and c) as is In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally it would have been obvious to one of ordinary skill in the art to optimize the ratio of applicant’s a:b and a:c as claimed in claim 41 to fall within the claimed range because TRACKER® evidences that it was already known in the art to formulate SDHI fungicides in concentrations which fall within the instantly claimed amounts of the same components a and b that are instantly claimed, in the same concentrations which are claimed in claim 2. Thus, it would have merely been the optimization of already known combinations of the claimed adjuvants in aqueous concentrate compositions which were already known to be useful for formulating the claimed types of actives, e.g. SDHI fungicides.
Response to Arguments/Remarks
	Applicants argue that the Examiner has not established that Tracker and Palmer are prior art. The examiner respectfully disagrees because the publication date of Palmer which demonstrates that TRACKER was known in the art at this time is 2008. Thus, Palmer’s publication date establishes that the TRACKER formulation is prior art, TRACKER’s formulation information whether or not it was publicly for sale in the US at this time is also prior art because the TRACKER formulation information was known in the art and advertisements for/disclosure of the TRACKER formulation were published in a printed publication (Palmer) which was distributed and therefore publicly available as prior art as of at least 2008. Thus, TRACKER and Palmer are prior art, because the Palmer publication discloses the TRACKER formulation is known prior to the instant filing, via a printed publication and the printed publication does not have to be available solely to the United States, it can be a printed publication that is distributed anywhere in the world and as such the combination of TRACKER in view of Palmer qualifies as prior art against the instantly claimed invention because of the publication date of Palmer of 2008 which shows that TRACKER was known and there was literature being published about 
Applicant’s then argue that Bell does not teach the express combination of Brij 96 and cumene sulfonate/sulphonate. The examiner respectfully points out that this is an obviousness rejection not an anticipatory rejection and Bell does not have to teach the express combination. Bell does however expressly teach that, “Examples of hydrotropes which may be used
in the present invention include...anionic benzosulphonates,..,naphthalene sulphonates,
alkynaphthalene [sic] sulphonates,...alkylaryl suiphonates...and that simple test tube experiments enable a potential hydrotrope oil mixture to be assessed quickly and easily; hydrotropic mixtures form a single phase which can be easily detected by eye.” Further at paragraph [0020] Bell teaches that examples of oil-based agrochemical adjuvants suitable for use in combinations with the above hydrotropes include ethoxylated variants of alcohols, amines, and acids providing the degree of ethoxylation is not too long, for example having an average degree of ethoxylation below 4, e.g. BRIJ 92®. At paragraph 21, Bell states another group of oil adjuvants includes the  long chain ethoxylate version of synthetic or fatty acids, alcohol and amines (which reads on the instantly claimed alkoxylated amines, alcohols, and acids, e.g. with 8 degrees ofethoxylation)...hydrotropes may be used to prevent this from happening, thus allowing for high loading to be achieved in agrochemical concentrates of the present invention." Thus as per the teachings of Bell it was known to form hydrotropes with the claimed aryl sulphonates/cumene sulfonate and determining what oils to mix with hydrotropes are routine and simple experiments that can be done without any special equipment and it was known and routine for one of ordinary skill in the art to determine the best combination of oils with the claimed sulphonates, e.g. ethoxylated acids, alcohols, and amines to allow for high loading of agrochemical actives and one of ordinary skill in the art would have been motivated to at the very least try forming the ethoxylated aliphatic acid, alcohol or amine with the aryl 
Applicants then argue that only sulphonates can be used with non-alkoxylated adjuvants
as per the specific combinations disclosed in Bell. The examiner respectfully disagrees
because as is discussed above the determination of appropriate hydrotropes and oils is routinely done by simple experimentation with a test tube by one of ordinary skill in the art. Additionally, Bell only teaches these combinations as preferred combinations not that they are the only combinations that can be done with sulphonates, and it is known, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331,1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
As such, contrary to applicant’s assertion Bell does not teach away from the combination of alkoxylated adjuvants with the claimed aryl sulphonates. More specifically, because as is
evidenced by TRACKER it was known in the art to combine the claimed cumene sulphonate with the claimed alkoxylated adjuvants of applicant’s formula I, specifically alcohols of applicant’s formula I, to form concentrated aqueous agrochemical concentrates of SDHI fungicides, wherein the amounts of are very close to newly instantly claimed range it would have been obvious to one of ordinary skill in the art to optimize the amounts of adjuvants, aryl sulphonate and active agent to those instantly claimed because TRACKER already teaches using overlapping or very close amounts to those instantly claimed for formulating other SDHI fungicides with the same claimed hydrotropes and it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
Applicants then argue that the prior art does not render the agrochemical concentrate of the instant claims, specifically that Bell does not suggest an aryl sulfonate with and adjuvant of formula (I). The examiner respectfully disagrees. Bell expressly teaches that, “Examples of hydrotropes which may be used in the present invention include...anionic benzosulphonates,..,naphthalene sulphonates, alkynaphthalene [sic] sulphonates,...alkylaryl sulphonates...and that simple test tube experiments enable a potential hydrotrope oil mixture to be assessed quickly and easily; hydrotropic mixtures form a single phase which can be easily detected by eye.” Further at paragraph [0020] Bell teaches that examples of oil-based agrochemical adjuvants suitable for use in combinations with the above hydrotropes include ethoxylated variants of alcohols providing the degree of ethoxylation is not too long, e.g. BRIJ 92®, which is homologous to the instantly claimed adjuvants of formula I wherein R3 is C1 alkyl group. Further, it would have been obvious to substitute the endcapped versions of these adjuvants with the cumene sulphonate (aryl sulfonate) of Bell because Bell II teaches that the endcapped versions of these alkoxylated adjuvants specifically those wherein R3 is butyl and is all of applicant’s substituents of claim 27, e.g. Z=O, R1 is a C16-C20 alkyl or alkenyl group; R2=ethyl; R3=butyl; p=0 and q =18-22, specifically oleyl 20 ethylene oxide end-capped butyl ether claimed in Bell II’s claim 8, and Bell II also teaches that end-capped alkoylates, specifically butyl-endcapped alkoxylates, have numerous advantages including reduced gelling, e.g. reduced viscosity, which is the same problem being solved by applicants ([0015-0017], etc.). Thus, it would prima facie obvious for one of ordinary skill in the art at the time of the instant invention to include the specific adjuvant with the alkyl endcaps, e.g. butyl, of the instant claims as disclosed by Bell II into the composition adjuvant composition of TRACKER and Bell or Bell and the combined references as is discussed above because both Bell and TRACKER teach aqueous concentrate compositions comprising a homologous adjuvant of applicant’s a) and the cumene sulphonate hydrotrope, because Bell II teaches that adjuvants having an alkyl end cap, specifically butyl, are very useful for solubilizing poorly soluble agrochemical actives (i.e. hydrophobic/lipophilic active agents) and increasing the activity of the agrochemicals and reducing the viscosity/gelling of compositions to which they are added. It also would have been obvious to select for the specifically claimed structural variants of applicant’s formula I as claimed in claims 2, 27, 31-35, and 46 because Bell II teaches that these specific alkoxylated adjuvants increase the bioactivity of the agrochemicals to which they are combined/added and reduce the viscosity/gelling of the compositions and as such one of ordinary skill in the art would be motivated to select these specific additives for mixture with the cumene sulphonate and adjuvant agrochemical combination of the combined references above because Bell teaches that the cumene sulphonate is useful when mixed with alkoxylated alcohol adjuvants homologous to those instantly claimed and the addition/substitution of the endcapped version taught by Bell II would allow for an increase in the activity of the agrochemicals to which they are mixed/combined as well as a reduced viscosity/gelling. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

.
Conclusion
	Claims 2, 4-5, 27, and 31-42, 44-49 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIN E HIRT/Primary Examiner, Art Unit 1616